EXHIBIT 21.1 DIGITAL ANGEL CORPORATION List of Subsidiaries Company Name Country or State of Incorporation/Formation Destron Fearing A/S f/k/a Daploma International A/S Denmark Destron Fearing Polska, Sp. z.o.o. f/k/a Daploma Polska, Sp. z.o.o. Poland Digital Angel Chile, S.A. Chile Destron Fearing Corporation f/k/a Digital Angel Corporation, f/k/a Medical Advisory Systems, Inc. Delaware Digital Angel de Brazil Produtos de Information LTDA. Brazil Digital Angel Holdings, LLC Minnesota Digital Angel International, Inc. Minnesota Digital Angel Paraguay S.A. Paraguay Digital Angel Uruguay S.A. Uruguay Digital Angel S.A. Argentina Digital Angel Technology Corporation f/k/a Digital Angel Corporation f/k/a Digital Angel.net Inc. Minnesota DSD Holdings A/S Denmark GT Acquisition Sub., Inc. Minnesota Signature Industries Limited United Kingdom Thermo Life Energy Corp. f/k/a Advanced Power Solutions, Inc. Delaware
